Exhibit 10.4

 

LOCK-UP AGREEMENT

 

May 4, 2017

 

Ormat Technologies, Inc.

6225 Neil Road
Reno, Nevada 89511-1136

 

Attention: Board of Directors

 

Ladies and Gentlemen:

 

Reference is made to the Stock Purchase Agreement dated as of May 4, 2017 (the
"Purchase Agreement"), by and among FIMI ENRG Limited Partnership, FIMI ENRG,
L.P. (such entities, collectively, "FIMI"), Bronicki Investments, Ltd.
("Bronicki"), Doron Blachar, an individual and Chief Financial Officer of the
Corporation, the undersigned Chief Executive Officer of the Corporation, and
Orix Corporation ("Orix"). Under the Purchase Agreement, among other things, the
undersigned will sell to Orix the CEO Shares and will receive from Orix the CEO
Consideration (each such term as defined in the Purchase Agreement), all subject
to and in accordance with the terms and conditions of the Purchase Agreement.

 

In connection with the transactions contemplated by the Purchase Agreement,
Ormat Technologies Inc. (the "Company") is entering into, or will enter into,
that certain Commercial Cooperation Agreement, Governance Agreement, and
Registration Rights Agreement, each by and between the Company and Orix and
dated, or to be dated, on or about the date of the Purchase Agreement or the
date of closing thereunder, as the case may be. The Purchase Agreement,
Cooperation Agreement, Governance Agreement and Registration Rights Agreement
are referred to as the "Transaction Agreements" and the transactions
contemplated therein are collectively referred to as the "Proposed Transaction."

 

In connection with the Proposed Transaction, the Board of Directors of the
Company (the "Board") has approved, adopted and authorized certain resolutions
to accelerate the remaining vesting period applicable to the unvested stock
options previously granted to the undersigned, subject to the terms and
conditions of this Lockup Agreement (the "Lockup Agreement"), such that all such
stock options (the "Accelerated Stock Options") shall be exercisable by the
undersigned, in his discretion (but subject to the terms and conditions hereof),
immediately upon the effective date of said resolutions.

 

In connection therewith, and as consideration therefore, the undersigned hereby
agrees that, except as otherwise provided herein or with the prior written
consent of the Compensation Committee of the Board, he will not

 

 

1.

During the period commencing on the date hereof and ending on the date that is
365 days thereafter (the "Initial Lockup Period"), sell, transfer or otherwise
dispose of, directly or indirectly, any shares of common stock of the
Corporation resulting from the exercise of that portion of the Accelerated Stock
Options granted to the undersigned on June 14, 2016; and

 

 

--------------------------------------------------------------------------------

 

 

 

2.

During the period commencing on the first day after the end of the Initial
Lockup Period and ending on the date that is 180 days thereafter (the "Second
Lockup Period"), sell, transfer or otherwise dispose of, directly or indirectly,
more than 50,000 shares of common stock of the Corporation resulting from the
exercise of that portion of the Accelerated Stock Options granted to the
undersigned on June 14, 2016.

 

From and after the end of the Second Lockup Period, the undersigned shall be
under no further restriction pursuant to this Lockup Agreement and shall be
entitled, at his discretion, to sell, transfer or otherwise dispose of, directly
or indirectly any portion or all of the remaining 50,000 shares of common stock
of the Corporation resulting from the exercise of that portion of the
Accelerated Stock Options granted to the undersigned on June 14, 2016.

 

Notwithstanding anything contained herein, in the employment agreement between
the undersigned and the Company (the "Employment Agreement"), or in any other
agreement, document or instrument by and between the Company and the undersigned
to the contrary, the undersigned agrees that he shall not exercise any
Accelerated Stock Options prior to the end of the Initial Lockup Period or the
Second Lockup Period, as applicable, to the extent such Accelerated Stock
Options are not required to be exercised in connection with the Proposed
Transaction, and the undersigned shall immediately forfeit all such Accelerated
Stock Options if, at the end of the Initial Lockup Period or the Second Lockup
Period, as applicable, the undersigned shall not be employed by the Company
other than by reason of a termination by the Company without Cause (as such term
is defined in the Employment Agreement) or a termination by the undersigned for
Good Reason (as such term is defined in the Employment Agreement).

 

The restrictions contained in this Lockup Agreement shall not apply, and the
undersigned shall be free to sell, transfer or otherwise dispose of any shares
of common stock of the Corporation resulting from the exercise of the
Accelerated Stock Options without regard to the Initial Lockup Period or the
Second Lockup Period in the event that Section 6.4 of the Employment Agreement
is effective to cause the accelerated vesting of any stock options granted to
the undersigned, or in the event that any comparable section of any amendment,
modification, restatement, substitute or replacement employment agreement
between the Company and the undersigned is in effect that has the result of
automatically vesting any stock options granted to the undersigned.

 

This Lockup Agreement applies only to the Accelerated Stock Options that are not
required to be exercised in connection with the Proposed Transaction and shall
not apply and shall not be deemed to apply to any other stock options or other
incentive compensation which may be granted to the undersigned after the date
hereof in accordance with the Employment Agreement or otherwise.

 

Very truly yours,

 

/s/ Isaac Angel

 

Isaac Angel

 

2

--------------------------------------------------------------------------------

 

 

 

 

Agreed and Accepted:

 

Ormat Technologies, Inc.

 

By:     /s/ Doron Blachar          

Name: Doron Blachar

Title: CFO     

 

 

 

 

3